                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RICHARD GILLIAM,                                                                 PLAINTIFF
#209415

                                     4:19CV00704-BRW-JTK

DUSTIN DEVORE, et al.                                                          DEFENDANTS

                                           ORDER

       I have received proposed findings and recommendations (Doc. No. 27) from United

States Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, I adopt them in their entirety.

       Accordingly, Plaintiff’s Motion for Preliminary Injunction (Doc. No. 26) is DENIED.

       IT IS SO ORDERED this 21st day of February, 2020.


                                            Billy Roy Wilson_________________
                                            UNITED STATES DISTRICT JUDGE




                                               1
